Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 08/24/2022 are acknowledged. Amended Claims 1-3, 5, 16-18, 20 and 30-31 are acknowledged by the examiner. Claims 4 and 19 are canceled. Accordingly, claims 1-3, 5-18 and 20-31 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-3, 5-18 and 20-31 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 08/24/2022, the cited prior art fails to disclose or suggest at least, “…memory configured to store display content and image information received from a camera sensor, the camera sensor being configured to receive light through a portion of a display; and one or more processors being coupled to the memory, the one or more processors being configured to: determine a camera sensor blanking period; determine a first level of brightness for one or more of a first plurality of pixels outside of the portion of the display through which the camera sensor receives light; determine a second level of brightness for one or more of a second plurality of pixels in the portion of the display through which the camera sensor receives light, wherein the second level of brightness is greater than the first level of brightness and is based at least in part on the first level of brightness; control the display to display content via the one or more of the second plurality of pixels at the second brightness level during the camera sensor blanking period; and control the display to not display content via the one or more of the second plurality of pixels outside of the camera sensor blanking period.……..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claims 16, 30 and 31 include elements similar to those of amended claim 1 and for those same reasons Independent 16, 30 and 31 are allowed also.

The dependent claims 2-3, 5-15, 17-18 and 20-29 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698